Citation Nr: 0004233	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  95-39 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder including pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 to July 
1946.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for bilateral foot disorder 
including pes planus.

A review of the record reveals that the veteran failed to 
appear for his personal hearing scheduled for April 22, 1996.  
Thus, pursuant to 38 C.F.R. § 20.702(d), absent good cause, 
the veteran's claim will be reviewed as if the prior hearing 
request had been withdrawn.  38 C.F.R. § 20.702(d) (1999).


FINDING OF FACT

Medical evidence of a nexus between a post-service bilateral 
foot disorder, including pes planus, and the veteran's period 
of service has not been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a bilateral foot disorder, including pes planus, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This veteran contends that his bilateral foot disorder 
accompanied by pes planus existed prior to service and was 
aggravated during his period of active service.  On the 
enlistment examination in November 1944, third-degree pes 
planus was noted.  A letter dated on April 20, 1945 discloses 
that the Chief of Orthopedics at Station Hospital requested 
that Thomas heels and 1/8 inside heel wedges be given to the 
veteran because of his bilateral pes planus, grade II.  
Morning reports indicate that the veteran was seen in 
February 1946; however, the reason for the treatment was not 
included in the report.  A report from a July 1946 physical 
examination at discharge reveals that the veteran's pes 
planus, third degree, existed prior to service; it was noted 
that the condition was aggravated by service.  Records 
submitted post-service include treatment reports extending 
from 1980 to 1993; however, clinical data from those reports 
deal with treatment for disabilities other than the veteran's 
bilateral foot disorder.  

In light of the above evidence, this veteran's claim of 
entitlement to service connection for a bilateral foot 
disorder to include pes planus fails.  Essentially, the 
veteran has failed to submit medical evidence that any foot 
disorder with pes planus relates to his period of service.  A 
veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (1999).  VA law provides that, for veterans of both 
wartime and peacetime service, if a preexisting disease 
causes an increase in disability during a period of military 
service, it is presumed that the disease was aggravated by 
the active service.  See 38 U.S.C. § 1153 (West 1991); 38 
C.F.R. § 3.306(a).

However, a veteran who submits a claim for VA benefits has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter referred to as Court) has held that there are 
three basic evidentiary requirements to establish a well 
grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Nonetheless, the veteran's claim in this case is not well 
grounded.  In light of the discharge examination report noted 
above, the Board recognizes that the veteran's bilateral foot 
disorder existed prior to service; however, there are no 
clinical data to support that any post-service foot disorder 
is related otherwise to the veteran's period of active 
service.  The Board is aware that the veteran's service 
medical records are incomplete.  In the case where there are 
no service records, the Board has an increased responsibility 
to ensure that the veteran is well informed as to the 
possibility of alternate sources to substantiate his service 
record.  Garlejo v. Derwinski, 2 Vet. App. 619 (1992).

In this case, the RO made concerted efforts on several 
occasions to locate the veteran's records and keep the 
veteran apprised of any progress in this regard.  In October 
1994, the National Personnel Records Center (NPRC) confirmed 
that a thorough search, including Surgeon General's Orders, 
proved unsuccessful in locating the veteran's complete 
service medical records.  Thus, the RO complied with its 
obligation to ensure that a thorough search to locate the 
pertinent records was conducted.

Furthermore, the clinical data post-service do not support 
that any bilateral foot disorder is linked to the veteran's 
period of service.  There is no medical evidence of record 
until October 1980, a full thirty-four years after separation 
from service.  Moreover, such records relate to treatment for 
other medical problems and do not include clinical data 
pertinent to the veteran's foot or feet disability.  

Thus, in light of the above, and in consideration of all 
applicable law and regulations, the Board concludes that this 
veteran has not presented a well grounded claim.  Overall, 
the evidence of record does not substantiate that the veteran 
has any current foot disability which is related to his 
period of service.  Therefore, the veteran has not met his 
statutory duty to establish a well grounded claim.  
38 U.S.C.A. § 5107.  Since this claim is not well grounded, 
the VA does not have a statutory duty to assist the veteran 
in the development of the case.  38 U.S.C.A. § 5107(a).  
However, if upon examination of the record, the Board 
determines that information exists that possibly could render 
the claim plausible, the VA may have a duty to inform the 
claimant of necessary evidence to complete the application.  
Robinette v. Brown, 8 Vet. App. 69, 80 (1995); 38 U.S.C.A. 
§ 5103(a).  In this case, the Board found no such 
information.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied entitlement to 
service connection by the RO.  The Board considered the same 
law and regulations.  The Board merely concludes that the 
veteran did not meet the initial threshold evidentiary 
requirements of a well grounded claim.  Further, in 
accordance with 38 U.S.C.A. § 5103, the veteran was 
adequately informed of the deficiencies in the evidence by 
the RO in the rating decision and statement of the case.  The 
veteran has not identified any other competent evidence that 
would complete the application.  See Epps v Brown, 9 Vet.App. 
341, 344 (1996).



ORDER

Entitlement to service connection for a bilateral foot 
disorder including pes planus is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

